     Case 2:19-cv-01214-TLN-CKD Document 20 Filed 03/25/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATHEW DRAKE,                                       No. 2:19-cv-1214 TLN CKD P
12                         Petitioner,
13              v.                                        FINDINGS AND RECOMMENDATIONS
14    SCOTT A. FRAUENHEIM,
15                         Respondent.
16

17             Petitioner is a California prisoner proceeding pro se with a petition for writ of habeas

18   corpus under 28 U.S.C. § 2254. Following a Sacramento County jury trial which ended on

19   February 22, 2016, petitioner was found guilty of first-degree murder and was eventually

20   sentenced to 51-years-to-life imprisonment. ECF No. 15-2 at 144-146. Petitioner raises a single

21   claim of ineffective assistance of counsel arising under the Sixth Amendment. For the reasons

22   which follow, the court recommends that petitioner’s application for a writ of habeas corpus be

23   denied.

24   I. Background

25             On direct appeal, the California Court of Appeal summarized the evidence presented at

26   trial as follows:

27                    At the time of her murder on April 22, 2014, [Fallon] Boroja lived in
                      a Sacramento house with housemates, including Jharen Frye and
28                    John Whalen. Defendant had previously been a housemate. On the
                                                        1
     Case 2:19-cv-01214-TLN-CKD Document 20 Filed 03/25/21 Page 2 of 7


 1                 night of her murder, Boroja arrived home accompanied by defendant
                   and a current housemate who had just moved in; Frye noticed that all
 2                 of them were drunk. Defendant and Boroja remained in the living
                   room alone, hugging. Later that evening, Frye went to the living
 3                 room, but no one was there. Whalen, who was in his own room,
                   heard banging on the walls. Fifteen to 30 minutes later, he went into
 4                 Boroja’s room to ask for a cigarette. The door was slightly open. He
                   found Boroja face down in a pool of blood with a towel over the back
 5                 of her head. He called 911.

 6                 Police arrived at 8:20 p.m., a few minutes after the dispatch call.
                   Boroja was dead with a big metal lockbox next to her. Boroja had
 7                 four fractures to her head and neck area, five fractures to her ribs,
                   and cuts and abrasions up and down her body. She died of blunt
 8                 force injuries of the neck and head.

 9                 Defendant was suspected of killing Boroja. The next morning at
                   7:45, police found him on a street pushing a bicycle. He accurately
10                 identified himself and did not slur his words. Police took him
                   downtown to the police station for an interview. At the beginning of
11                 his first interview, he said he had been jumped by two men and
                   kidnapped. Later in the interview, however, he admitted he had been
12                 in Boroja’s room with her where she asked him if he wanted to have
                   sex. He said, “ ‘All right,’ ” but then “she started . . . gettin’ all mad,”
13                 “treating [him] like crap” and told him, “ ‘I’m gonna fuckin’ kill
                   you.’ ” That is when she threw the metal lockbox at him. Defendant
14                 “swatted it out [of] her hand,” which caused the lockbox to land on
                   her head and make her bleed. Boroja was “knocked out.” But she
15                 was still alive, and defendant “heard a lot of gargling.” He could tell
                   “she was suffering,” so he hit her over the head four times with the
16                 metal lockbox “because [he] didn’t want to see her suffer.”
                   Defendant is bipolar and schizophrenic and suffers from depression
17                 and seizures.

18                 Two days later, police interviewed defendant again. He said Boroja
                   gave him a Xanax pill on the way to her house. They tried to have
19                 sex, but he could not achieve an erection because of the pill. Boroja
                   “started shouting and she was all upset” and threw the lockbox at
20                 him. He swatted it, it hit her, and she fell down. She was bleeding
                   and “out of it,” and he knew “they would have to put her on life
21                 support,” so he “hit her over the head with the [lockbox] . . . four
                   times . . . because [he] didn’t want to see her suffer.”
22
                   Sometime after his arrest, defendant had in his bloodstream 6.8
23                 nanograms per milliliter of Xanax and 44 nanograms per milliliter of
                   Delta-9-THC, which is the primary active component in marijuana.
24                 That amount of Xanax was below the bottom end of the therapeutic
                   range. There was no testimony on the effect of the Delta-9-THC.
25

26   ECF No. 15-7 at 2-3.

27          The Court of Appeal affirmed petitioner’s conviction and sentence. Id. at 7. Petitioner

28   petitioned the California Supreme Court for review of the Court of Appeal’s decision and the
                                                         2
     Case 2:19-cv-01214-TLN-CKD Document 20 Filed 03/25/21 Page 3 of 7


 1   petition was denied. ECF 15-10 & 11. The claim presented here was presented to California

 2   courts on collateral review.

 3   II. Standards of Review Applicable to Habeas Corpus Claims

 4          An application for a writ of habeas corpus by a person in custody under a judgment of a

 5   state court can be granted only for violations of the Constitution or laws of the United States. 28

 6   U.S.C. § 2254(a). A federal writ of habeas corpus is not available for alleged error in the

 7   interpretation or application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v.

 8   McGuire, 502 U.S. 62, 67-68 (1991); Park v. California, 202 F.2d 1146, 1149 (9th Cir. 2000).

 9          Title 28 U.S.C. § 2254(d) sets forth the following limitation on the granting of federal

10   habeas corpus relief:

11                  An application for a writ of habeas corpus on behalf of a person in
                    custody pursuant to the judgment of a State court shall not be granted
12                  with respect to any claim that was adjudicated on the merits in State
                    court proceedings unless the adjudication of the claim –
13
                    (1) resulted in a decision that was contrary to, or involved an
14                  unreasonable application of, clearly established federal law, as
                    determined by the Supreme Court of the United States;
15
                    or
16
                    (2) resulted in a decision that was based on an unreasonable
17                  determination of the facts in light of the evidence presented in the
                    State court proceeding.
18

19          The “contrary to” and “unreasonable application” clauses of § 2254(d)(1) are different,

20   as the Supreme Court has explained:
21                  A federal habeas court may issue the writ under the “contrary to”
                    clause if the state court applies a rule different from the governing
22                  law set forth in our cases, or if it decides a case differently than we
                    have done on a set of materially indistinguishable facts. The court
23                  may grant relief under the “unreasonable application” clause if the
                    state court correctly identifies the governing legal principle from our
24                  decisions but unreasonably applies it to the facts of the particular
                    case. The focus of the latter inquiry is on whether the state court’s
25                  application of clearly established federal law is objectively
                    unreasonable, and we stressed in Williams [v. Taylor, 529 U.S. 362
26                  (2000)] that an unreasonable application is different from an
                    incorrect one.
27

28   Bell v. Cone, 535 U.S. 685, 694 (2002).
                                                       3
     Case 2:19-cv-01214-TLN-CKD Document 20 Filed 03/25/21 Page 4 of 7


 1            “A state court’s determination that a claim lacks merit precludes federal habeas relief so

 2   long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

 3   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

 4   664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a

 5   state prisoner must show that the state court’s ruling on the claim being presented in federal court

 6   was so lacking in justification that there was an error well understood and comprehended in

 7   existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

 8            The court looks to the last reasoned state court decision as the basis for the state court

 9   judgment. Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011). Here, the only reasoned decision

10   addressing petitioner’s claim was issued by the Superior Court of Sacramento County. ECF No.

11   15-17.

12            The petitioner bears “the burden to demonstrate that ‘there was no reasonable basis for the

13   state court to deny relief.’” Walker v. Martel, 709 F.3d 925, 939 (9th Cir. 2013) (quoting Richter,

14   562 U.S. at 98).

15   III. Petitioner’s Claim

16            Petitioner asserts he was denied effective assistance of counsel in violation of the Sixth

17   Amendment when his trial counsel failed to move to suppress his confession:

18                   The warrantless search of defendant’s cellphone was unreasonable,
                     making the evidence of GPS location illegally obtained, and its use
19                   to coerce defendant to change his story during interrogation from a
                     denial he was at murder scene to admitting he was there was
20                   improper, his trial attorney provided ineffective assistance of counsel
                     by failing to have the interrogation suppressed. See Riley v.
21                   California (2014) 134 S. Ct. 2473, U.S. Const. 4th and 6th
                     Amendments, California Const. Article 1, Section 13.1
22

23   ECF No. 1 at 9.

24
     1
       The court notes that a direct attempt by petitioner to challenge, on Fourth Amendment grounds,
25   evidence obtained from his cellphone or additional evidence obtained as a result of the evidence
26   on the cell phone would be barred by the Supreme Court’s decision in Stone v. Powell, 428 U.S.
     465 (1976). There, the Court held “that where the State has provided an opportunity for full and
27   fair litigation of a Fourth Amendment claim, a state prisoner may not be granted federal habeas
     corpus relief on the ground that evidence obtained in an unconstitutional search or seizure was
28   introduced at his trial.” Id. at 494 (footnotes omitted).
                                                         4
     Case 2:19-cv-01214-TLN-CKD Document 20 Filed 03/25/21 Page 5 of 7


 1          In Riley v. California, 573 U.S. 373, 401 (2014), the Supreme Court held an arrest does

 2   not provide a basis for a warrantless search of the content on an arrestee’s cellphone.

 3          The Superior Court of Sacramento County addressed petitioner’s claim, in part, as

 4   follows:

 5                  [P]etitioner’s crime was committed on April 22, 2014, and he was
                    arrested for the crime shortly thereafter, apparently that same day. It
 6                  was not until two months later, on June 25, 2014, that the United
                    States Supreme Court decided Riley. At the time of petitioner’s
 7                  arrest, the California Supreme Court decision in People v. Diaz
                    (2011) 51 Cal.4th 84 governed in California, allowing cell phone
 8                  searches conducted incident to arrest. As Diaz was the prevailing
                    law at that time petitioner alleges that the police searched his cell
 9                  phone that they allegedly seized upon his arrest, the police had a good
                    faith belief at the time that such a search was not violative of the
10                  Fourth Amendment. In such a situation, the good faith exception to
                    the exclusionary rule applies. “[S]earches conducted in objectively
11                  reasonable reliance on binding appellate precedent are not subject to
                    the exclusionary rule.” (Davis v. U.S., (2011) 564 U.S. 229). . .
12                  Since a suppression motion would not have succeeded on Riley
                    grounds, petitioner fails to show that his trial defense counsel was
13                  ineffective in not bringing such a suppression motion.
14   ECF 15-17 at 2-3.
15          The Superior Court of Sacramento County’s rejection of petitioner’s ineffective assistance

16   of counsel claim is not contrary to Supreme Court precedent, it does not involve an unreasonable

17   application of Supreme Court precedent and it is not based upon an unreasonable determination

18   of the facts. The Superior Court was correct that at the time petitioner’s cell phone was searched

19   cell phones could be searched incident to an arrest in California pursuant to Diaz, and correct

20   regarding the applicability of the good faith exception to the exclusionary rule recognized in
21   Davis. Accordingly, habeas relief is precluded under 28 U.S.C. § 2254(d).

22          Also, petitioner admits he was on parole when he was arrested and that one of the

23   conditions of his parole was that all property under his control was subject to a search without a

24   warrant by any law enforcement officer. ECF No. 1 at 37. In U.S. v. Johnson, 875 F.3d 1265,

25   1275 (9th Cir. 2017), the Ninth Circuit upheld a similar search provision as a condition of parole

26   in finding that the warrantless search of a parolee’s cell phone did not violate the Fourth
27   Amendment. As petitioner fails to point to anything suggesting a warrantless search of his cell

28   phone pursuant to parole conditions violated the Fourth Amendment, petitioner again fails to
                                                        5
     Case 2:19-cv-01214-TLN-CKD Document 20 Filed 03/25/21 Page 6 of 7


 1   demonstrate any motion to suppress regarding the contents of the search would have been

 2   successful. Therefore, the prejudice petitioner has to demonstrate to be successful on his

 3   ineffective assistance of counsel claim, Strickland v. Washington, 466 U.S. 668, 693 (1984), is

 4   not present.

 5           Likewise, for the reasons identified above, petitioner’s suggesting in his petition that

 6   counsel on direct appeal was ineffective for failing to assert a violation of the Fourth Amendment

 7   (ECF No. 1 at 8) lacks a showing of prejudice.

 8   IV. Conclusion

 9           For all of the foregoing reasons, the court will recommend that petitioner’s petition for a

10   writ of habeas corpus be denied, and this case be closed.

11           In accordance with the above, IT IS HEREBY RECOMMENDED that:

12           1. Petitioner’s petition for a writ of habeas corpus (ECF No. 1) be denied; and

13           2. This case be closed.

14           These findings and recommendations are submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

16   after being served with these findings and recommendations, any party may file written

17   objections with the court and serve a copy on all parties. Such a document should be captioned

18   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner

19   may address whether a certificate of appealability should issue in the event he files an appeal of

20   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district
21   court must issue or deny a certificate of appealability when it enters a final order adverse to the

22   applicant). Any response to the objections shall be served and filed within fourteen days after

23   service of the objections. The parties are advised that failure to file objections within the

24   /////

25   /////

26   /////
27   /////

28   /////
                                                        6
     Case 2:19-cv-01214-TLN-CKD Document 20 Filed 03/25/21 Page 7 of 7


 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: March 25, 2021
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7
     1
 8   drak1214.157

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      7
